Citation Nr: 0301038	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  00-12 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO).  In that decision, the RO 
reopened a claim previously denied in a final decision, 
and denied that claim of entitlement to service connection 
for an acquired psychiatric disorder. The veteran 
perfected an appeal as to that determination.  

In a July 2002 decision, the Board addressed the issue of 
whether new and material evidence had been presented to 
reopen the claim for service connection for an acquired 
psychiatric disorder, and determined that new and material 
evidence had been presented to reopen a claim for service 
connection for an acquired psychiatric disorder.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In 
connection with that decision, the Board subsequently 
conducted further development with respect to the issue of 
entitlement to service connection for an acquired 
psychiatric disorder, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2)).     


FINDINGS OF FACT

1.  All relevant evidence necessary to a fair resolution 
of the psychiatric disorder claim has been obtained and 
associated with the record. 

2.  PTSD is of service origin.



CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

In this regard the veteran was notified of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statement of the 
case.  In an October 2002 letter to the veteran, the Board 
notified the veteran of VCAA, and of VA's duty to assist 
the veteran by obtaining evidence from various sources and 
to obtain a medical opinion if an examination or opinion 
is necessary.  The RO also notified the veteran of his 
responsibility to help the RO obtain all evidence 
necessary to support the claim by informing the RO of 
relevant medical records not already obtained.  The record 
shows that all pertinent evidence has been obtained.  The 
Board finds that the VA has satisfied provisions of the 
VCAA.  Quartuccio v. Princippi, 16 Vet. App. 183 (2002).

Factual Background

Service medical records show no complaints or findings 
during service that refer to an acquired psychiatric 
disorder.  These records do show that the veteran was 
hospitalized in December 1964 after being accosted and 
beaten up while trying to obtain transportation to return 
to his base.  He received multiple facial contusions and 
was diagnosed with physical conditions of facial 
contusions and laceration of the left lower eyelid and 
canaliculus.  The January 1966 separation examination 
report shows that the clinical evaluation was normal for 
psychiatric evaluation.

VA medical records show that the veteran was hospitalized 
in November 1967 for alcoholism.  At that time he reported 
that he began to drink about five or six years before 
while in service.  The summary report of hospitalization 
contains a diagnosis of sociopathic personality 
disturbance, alcohol addiction.  

The report of a VA neuropsychiatric examination in January 
1979 reflects a reported history that the veteran was 
assaulted in 1965 and sustained facial injury.  The report 
indicated that the veteran had always had neurotic 
manifestations including difficulty sleeping.  The veteran 
reported that he avoided crowds and had bouts of 
irritability.  After examination, the diagnosis was 
anxiety reaction with depressive features, severe. 

In a statement received in August 1980, an Air Force 
chaplain stated that he had seen the veteran in 1963 for 
Air Force life adjustment problems and related psychology 
problems.

Private and VA treatment records from 1967 to 1981 include 
records showing treatment for psychiatric symptoms, with 
diagnoses and impressions including 
(1) mild chronic anxiety with history of alcoholism; (2) 
depression; (3) passive dependent personality disorder; 
(4) inadequate personality disorder; (5) status post 
history of alcoholism; (6)  possible affective illness 
(endogenous depression) now in remission; and (7) passive-
dependent vs. aggressive personality.

VA and private medical records dated from 1978 to 2001 
show assessments or diagnoses of schizophrenia and other 
psychotic disorders, including paranoid schizophrenia and 
bipolar disorder with psychotic features.

An August 2001 hearing was conducted before the 
undersigned member of the Board sitting at the RO.  A 
transcript of that hearing shows that the veteran 
testified that he was assaulted and beaten up while trying 
to obtain transportation, as noted in service medial 
records dated in December 1964.  The veteran testified and 
described the attack and later inservice counseling from a 
counselor who was also a chaplain.  He testified also 
about symptoms and treatment since service.

The report of a VA examination in December 2002 shows that 
the veteran reported that during service, while on leave 
he was jumped by a group of people while walking down the 
street late at night while trying to find transportation.  
He indicated that the physical assault was quite severe 
and at that time he thought he was going to die.  After 
the assault he was able to get a ride with a cab to a 
hospital where he was hospitalized for one month for 
injuries sustained in the assault.  He reported that his 
injuries included to a tear duct, which was currently 
missing.

The veteran reported that he had had four careers 
following service and he had been unemployed since 1989 
due to stress.  He reported taking Thorazine from 1992 to 
1998 and was currently taking Zyprexa.  He received his 
treatment and medication from a psychiatric nurse.  The 
veteran indicated that he had no social life.  He attended 
NA meetings and had been sober for 33 years.  He reported 
symptoms of PTSD secondary to the assault during service.  
He reported re-experiencing symptoms including nightmares 
and frequent upsetting thoughts about the assault.  He 
reported other symptoms including avoidance symptoms that 
were frequent and severe but denied any flashbacks.  He 
endorsed PTSD symptoms of increased arousal criteria and 
symptoms including anger and irritability.

On mental status examination, he was fully cooperative and 
appropriate.  He demonstrated some anxious affect when 
discussing the assault and subsequent symptoms.  He 
endorsed some impairment of thought processes and auditory 
hallucinations in 1992, which had since remitted with no 
hallucinations in the past 10 years.  The examiner 
described other symptoms and opined in summary that the 
veteran's clinical evaluation and medical record supported 
a diagnosis of PTSD secondary to a traumatic assault that 
occurred during service and resulted in serious injuries 
and a month long hospitalization.  The report contains a 
diagnosis of PTSD, moderate, chronic.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Pertinent regulation provides that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and that the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in addition to demonstrating the 
existence of a stressor, the facts of a particular case 
must also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Subsequently, the Court further 
elaborated on its analysis in Zarycki.  Specifically, the 
Court held that the sufficiency of the alleged stressor is 
a medical determination and that, therefore, the 
adjudicators may not render a determination on this point 
in the absence of independent medical evidence.  West v. 
Brown, 7 Vet. App. 70 (1994).

The veteran claims entitlement to service connection for a 
psychiatric disorder to include PTSD, essentially claiming 
that he has PTSD resulting from stressors experienced 
during service when he was assaulted as described above.  

In this regard, service medical records show that he was 
hospitalized in December 1964 for facial contusions and 
laceration of the left lower eyelid and canaliculus.  
Treatment records at that time noted that these injuries 
resulted when the veteran was accosted and beaten up while 
trying to obtain transportation to return to his base.  
These facts are consistent with the veteran's statements.  
Accordingly, the Board concludes that the veteran's 
stressor concerning an assault during service is verified.   

The next aspect of the veteran's claim to be determined is 
whether he has PTSD, which is related to the verified 
stressor.  The December 2002 VA examination diagnosed PTSD 
and contains an opinion that this disorder was secondary 
to the traumatic assault that occurred during service.  
Accordingly, the Board finds that the veteran does have 
PTSD and that the diagnosis of PTSD is based on the 
verified stressor.  Accordingly, it is the judgment of the 
Board that the veteran's PTSD is related to his military 
service.  


ORDER

Entitlement to service connection for PTSD is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

